689 S.E.2d 312 (2010)
In the Matter of Stephen Michael FRIEDBERG.
No. S10Z0415.
Supreme Court of Georgia.
February 1, 2010.
Patsy Y. Porter, Sarah E. Lockwood, Atlanta, for Office of Bar Admissions.
PER CURIAM.
This Court disbarred petitioner Stephen Michael Friedberg from the practice of law in Georgia in 2003, following his entry of guilty pleas to felony violations[1] in the United States District Court for the Northern District of Georgia. In re Friedberg, 277 Ga. 141, 586 S.E.2d 305 (2003). In September 2008, acting pursuant to authorization given by Section 10 of Part A of the Rules Governing *313 the Admission to the Practice of Law in Georgia ("the Rules"), Friedberg filed with the Office of Bar Admissions an Application for Certification to Practice Law, which simultaneously serves as an application for readmission to the practice of law. Accompanying the application was Friedberg's statement of rehabilitation (see In re Cason, 249 Ga. 806, 294 S.E.2d 520 (1982)), to which he attached nearly 50 letters of personal reference from members of the State Bar. After a meeting in October 2009, the Board to Determine Fitness of Bar Applicants (the "Board") filed a report indicating its vote to grant certification of fitness for readmission and its compliance with the notice and confirmation requirements of Section 10(d) of Part A of the Rules. The Board filed the record of the proceedings with the Clerk of this Court so that this Court could make the final determination regarding Friedberg's certification of fitness. See Section 10(e) of Part A of the Rules.
In considering this matter, we note the community service and volunteer efforts Friedberg has performed since the imposition of his sentence and following its early termination. He performed over 1,400 hours of community service at a shelter for couples, the directorship of which he was asked to assume, and continued long-time volunteer efforts through active participation with national non-profit organizations and with local religious organizations in which he assumed leadership roles. We also note that Friedberg expressed extreme remorse and took full responsibility for his criminal conduct. The numerous letters of personal reference that accompanied Friedberg's application for certification, the vast majority of which were written by attorneys who had known Friedberg for more than 25 years, attest to his high moral character and his remorse, and contain assurances he would conduct himself with the requisite character and fitness of a member of the State Bar.
Based on the record in this case, the Court finds that Friedberg has shown he is entitled to be certified as fit to practice law in Georgia, and it appears Friedberg has met all of the procedural requirements of Section 10 of Part A of the Rules for approval of his application for certification of fitness. Accordingly, this Court hereby grants Friedberg's application for certification of fitness and orders that, upon satisfaction of all of the requirements of Part B of the Rules, including taking and passing the Georgia Bar Examination, Friedberg may be reinstated as an attorney licensed to practice law in the State of Georgia.
Certification of fitness for readmission granted.
All the Justices concur, except NAHMIAS, J., who is disqualified.
NOTES
[1]  Petitioner pled guilty to conspiracy to defraud the United States (18 USC § 371) and making a false statement on his 1997 federal income tax returns. 26 USC § 7206(1).